DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 6, 7, and 12 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla (US 3,381,312) in view of Manabe (US 4,151,965) and Lang (US 5,027,450).
Regarding claim 1, Whitla discloses an apparatus for being mounted about a shower area (28) to be cleaned, the apparatus comprising: a nozzle head (fig. 5) for spraying cleaning fluid (104); a flexible conduit (42)  to which the nozzle head is attached and which is arranged to receive the cleaning fluid (via 92, 94, 104, 102, 100); and a winding mechanism (fig. 3, 4), including a coil holder for holding the coil (40) and a motor (50) for winding or unwinding a coil of the flexible conduit (fig. 4) about a vertical axis (fig. 3, annotated figure below); the coil holder being rotatable by the motor in one 
Whitla does not show a rotatable coil engagement portion being rotatable relative to the coil holder in first and second opposite directions to respectively wind and unwind the coil from the holder.  The Examiner notes that Whitla must have some kind of relative rotation of the components of the coil holder, otherwise it would not function, but Whitla is not specific as to the mechanism.  Attention is turned to Manabe which teaches an apparatus for coiling, storing, and uncoiling a rope, wire, or cable (abstract).  There is a rotatable coil engagement portion (24, 18, 3) and a coil holder (2). The coil holder is rotatable in one direction about a vertical axis (axis of 24) to wind the coil, and an opposite direction to unwind the coil (col. 3, ln. 26-36).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided relatively rotatable parts, including a coil engagement portion in the device of Whitla so that the nozzle and conduit can be effectively raised and lowered from the ceiling. 
Whitla does not show that the nozzle has a housing for housing the nozzle head in the raised position and that the flexible conduit leaves the housing in a position that does not laterally shift relative to other parts of the apparatus, instead showing that the 
Regarding claim 6, Whitla as modified shows all of the instant invention as discussed above, and Manabe further show the rotatable engagement portion also comprises a conduit guide (18) for guiding the conduit from the holder.
Regarding claim 7, Whitla as modified shows all of the instant invention as discussed above, and Manabe further shows that the rotatable coil engagement portion comprises a support for the coil to rest on (23, 5). 
Regarding claim 12, Whitla also shows that the second rotatable part of the nozzle head is arranged to rotate relative to the first part about a vertical axis when the apparatus is installed (see annotated figure below). 
Regarding claim 13, Whitla shows that the second rotatable part of the nozzle head has at least one first outlet (64) positioned to cause the second rotatable part to rotate relative to the first when pressurized cleaning fluid supplied to the nozzle head leaves the outlet (col. 2, ln. 35-41). 
Regarding claim 14, Whitla shows that the first outlet has a flow axis offset from a rotation axis of the second rotatable part (see annotated figure below).
Regarding claim 15, Whitla also shows that the second rotatable part of the nozzle head has a plurality of circumferentially spaced first outlets each with a flow axis disposed at an obtuse angle with respect to a radial direction (see annotated figure below).
Regarding claim 16, the second rotatable part has at least one second outlet in a face distal to the first part (see annotated figure below). 


    PNG
    media_image1.png
    358
    525
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    549
    475
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    496
    551
    media_image3.png
    Greyscale


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla, Manabe, and Lang, as applied to claim 1, in view of  Sawade et al. (US 5,236,126 hereinafter Sawade). 
Regarding claim 17, Whitla shows all of the instant invention as discussed above, but does not show that the second rotatable part of the nozzle has a magnetic bearing in relation to the first. Attention is turned to Sawade which teaches a rotating nozzle assembly for cleaning (col. 18-20) having a second rotatable part (7, 16) and a first part (12) which have a magnetic bearing relative to one another (71, 72)(fig. 6b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a magnetic bearing between the first and second parts of the nozzle of Whitla in order to dampen the rotational force so as to prevent the water jets from generating spray (col. 6, ln. 8-21) for more effective cleaning. 
Response to Arguments
Applicant’s arguments have been considered, but are moot since Manabe is being used to teach that which is lacking in Whitla. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leppanen (US 4,786,213) discloses a reel, including a coil holder (9) and a rotatable coil engagement portion (13) for taking up and unwinding a cable, similar to the instant invention, and indicative of the general state of the art. 
Hawley et al. (US 4,258,834) teaches a cable winding and unwinding system similar to the instant invention, having a coil holder (16) and a rotatable conduit engagement portion (52), including a guide (58) and a support (24b).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754